EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Jae Yeon Baek, Applicant’s representative with Reg. No. 78,258, on 09/09/2021.
The application has been amended as follows: 
In the claims:	Replace claims 1, 9 and 12 with the following claims:

	Claim 1. (Currently Amended) A display device comprising: 
	 	a display panel including: 
	 	 	a substrate including an active area and a non-active area which is disposed outside the active area, and 
	 	 	a plurality of gate lines, a plurality of data lines, and a plurality of subpixels on the substrate; 
		a first voltage line disposed on the substrate and including at least a part extending in a first direction, the first voltage line connected to one or more of the plurality of subpixels and configured to receive a first driving voltage, and the at least part of the first voltage line is disposed in the active area; 
		a second voltage line disposed on the substrate and including at least a first part extending in the first direction, the second voltage line configured to receive a second driving voltage different from the first driving voltage, and the second voltage line is disposed in the non-active area; 
		a third voltage line disposed on the substrate, configured to receive a third driving voltage different from the first driving voltage and the second driving voltage, and including at least a first part extending only in the first direction, wherein the at least part of the third voltage line overlaps the at least part of the first voltage line at an overlapped area in the active area, and a width of the at least part of the third voltage line is smaller than a width of the at least part of the first voltage line at the overlapped area; and 

		wherein the at least one of the first voltage line or the second voltage line includes a first portion having a first resistance and a second portion having a second resistance greater than the first resistance, and 
		wherein when the first voltage line has a first portion and a second portion, the first portion of the first voltage line and the second portion of the first voltage line are disposed in the active area and extended in the first direction, and the second portion of the first voltage line having the second resistance greater than the first resistance of the first portion of the first voltage line is located farther away from the driver circuit than the first portion of the first voltage line in the active area.
	
	Claim 9. (Currently Amended) A display device comprising: 
		a first voltage line disposed on a substrate of a display panel and including at least a part extending in a first direction, the first voltage line connected to one or more subpixels and configured to receive a first driving voltage, and the at least part of the first voltage line is disposed in an active area; 
		a second voltage line disposed on the substrate of the display panel and including at least a first part extending in the first direction, the second voltage line configured to receive a second driving voltage different from the first driving voltage; 
		a third voltage line disposed on the substrate, configured to receive a third driving voltage different from the first driving voltage and the second driving voltage, and including at least a first part extending only in the first direction, wherein the at least part of the third voltage line overlaps the at least part of the first voltage line at an overlapped area in the active area, and a width of the at least part of the third voltage line is smaller than a width of the at least part of the first voltage line at the overlapped area;
		a first driver circuit disposed on one side of the display panel; and 
		a second driver circuit disposed on another side of the display panel, wherein the substrate includes an active area and a non-active area which is disposed outside the active area, and at least a part of the first voltage line is disposed in the active area, and the second voltage line is disposed in the non-active area, 

		when the first voltage line has a first portion, a second portion, and a third portion, the first portion of the first voltage line, the second portion of the first voltage line, and the third portion of the first voltage line are disposed in the active area and extended in the first direction, 
		the second portion of the first voltage line having the second resistance greater than the first resistance of the first portion of the first voltage line is located farther away from the first driver circuit than the first portion of the first voltage line in the active area, and 
		the second portion of the first voltage line having the second resistance greater than the third resistance of the third portion of the first voltage line is located farther away from the second driver circuit than the third portion of the first voltage line in the active area.

	Claim 12. (Currently Amended) A display device comprising: 
	a display panel with an active area and a non-active area which is disposed outside the active area; 
	a first voltage line disposed in the active area of the display panel, including at least a part extending only in a first direction, and configured to receive a first driving voltage; 
	a second voltage line disposed in the non-active area of the display panel and configured to receive a second driving voltage different from the first driving voltage; 
	a third voltage line disposed in the active area of the display panel, including at least a part extending only in the first direction, and configured to receive a third driving voltage different from the first driving voltage and the second driving voltage, wherein the at least part of the third voltage line overlaps the at least part of the first voltage line at an overlapped area in the active area, and a width of the at least part of the third voltage line is smaller than a width of the at least part of the first voltage line at the overlapped area; and 
	a driver circuit disposed outside the active area, 
	wherein, in the active area, a portion of the first voltage line disposed in a border of the active area adjacent to the driver circuit is wider than remaining portions of the first voltage line.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a display device capable of improving the aperture ratio of a display panel, the transparency of a transparent display device, and brightness uniformity of the display panel according to the areas of the display panel. Independent claims 1 and 9 identify the uniquely distinct limitations, “a third voltage line disposed on the substrate, configured to receive a third driving voltage different from the first driving voltage and the second driving voltage, and including at least a first part extending only in the first direction, wherein the at least part of the third voltage line overlaps the at least part of the first voltage line at an overlapped area in the active area, and a width of the at least part of the third voltage line is smaller than a width of the at least part of the first voltage line at the overlapped area,” as amended above. Independent claim 12 identify the uniquely distinct limitations, “a third voltage line disposed in the active area of the display panel, including at least a part extending only in the first direction, and configured to receive a third driving voltage different from the first driving voltage and the second driving voltage, wherein the at least part of the third voltage line overlaps the at least part of the first voltage line at an overlapped area in the active area, and a width of the at least part of the third voltage line is smaller than a width of the at least part of the first voltage line at the overlapped area,” as amended above. The closest prior arts, Park (US 2016/0190228 A1,) Han et al. (US 2018/0151649 A1,) and Sung et al. (US 2012/0050346 A1) all discussed in the previous Office action dated 06/03/2021, either singularly or in combination, fail to anticipate or render obvious the above underlined limitations arranged to operate in combination with all of the other claimed limitations particularly recited by these claims. 
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626